Title: To Thomas Jefferson from William A. Caruthers, 14 August 1824
From: Caruthers, William A.
To: Jefferson, Thomas


Honored Sir
Lexington Virginia
August 14th 1824.
In looking over the papers of my father William Caruthers I find a letter from you on the subject of Sheep, written eight or ten years ago—My object in troubling you with this letter is to get you to state his character as far as you know—as a man of enterprize—with regard to pecuniary standing and his politicks—should you know anything of either of them.—, my object in requesting it is this—I was maried a year or so ago to a young lady of Savannah Georgia who was an Orphan the executors of her fathers will thought proper to exact, a trust on her property to a set of trustees for her benefit or for the safe keeping of her property.—they wish me to satisfy them with regard to my standing in a pecuniary point of viewbefore they deliver the trust—. if you recollect my father was the man who obtained the liberty of establishing a shot factory on the Natural Bridge—Yours with great esteemWilliam A Caruthers MD.